FILED
                            NOT FOR PUBLICATION                             MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30068

               Plaintiff - Appellee,             D.C. No. 3:04-cr-00026-RRB

  v.
                                                 MEMORANDUM *
STACY HUNT, a.k.a. Mario DeSean
McCoy,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Stacy Hunt appeals pro se from the district court’s order denying his motion

under Federal Rule of Criminal Procedure 41(g) seeking return of $6200 seized

by the Drug Enforcement Administration. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We affirm.

      We construe Hunt’s motion as being brought under 18 U.S.C. § 983(e), the

exclusive remedy for seeking to set aside a declaration of forfeiture under a civil

forfeiture statute. The district court did not err when it denied Hunt’s motion as

untimely, because Hunt did not file the motion within five years of the date of final

publication of notice of seizure. See 18 U.S.C. § 983(e)(1), (3) (providing that

“any person entitled to written notice in any nonjudicial civil forfeiture proceeding

under a civil forfeiture statute who does not receive such notice may file a motion

to set aside a declaration of forfeiture,” but “not later than 5 years after the date of

final publication of notice of seizure of the property”).

      Hunt’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                      10-30068